                      Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 1 of 22


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of Texas
                                          (State)                                                                                ☐ Check if this is an
Case number (if known):                                     Chapter       11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                  04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                             Alpha Admiral Company


                                               N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                 XX-XXXXXXX


4. Debtor’s address                    Principal place of business                                  Mailing address, if different from principal place
                                                                                                    of business
                                       One Capital Place, 3rd Floor
                                       Number             Street                                    Number         Street

                                       PO Box 1564
                                                                                                    P.O. Box
                                       Grand Cayman,         Cayman Islands KY1-1110
                                                                                                    City                         State     Zip Code

                                       City                             State      Zip Code
                                                                                                    Location of principal assets, if different from
                                                                                                    principal place of business


                                       County                                                       Number         Street




                                                                                                    City                         State     Zip Code




5. Debtor’s website (URL)              www.valaris.com

6.   Type of debtor                    ☐ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                       ☐ Partnership (excluding LLP)

                                       ☒ Other. Specify:              Exempted Company



      Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                     Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 2 of 22
Debtor            Alpha Admiral Company                                           Case number (if known)
           Name



                                          A. Check One:
7.   Describe debtor’s business
                                          ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                          ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                          ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          ☒ None of the above

                                          B. Check all that apply:
                                          ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                          ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                          ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          2111 - Oil and Gas Extraction

8. Under which chapter of the             Check One:
   Bankruptcy Code is the
   debtor filing?                         ☐ Chapter 7

                                          ☐ Chapter 9

      A debtor who is a “small            ☒ Chapter 11. Check all that apply:
      business debtor” must
                                                            ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      check the first sub-box. A                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
      debtor as defined in §                                  are less than $2,725,625. If this sub-box is selected, attach the most recent balance
      1182(1) who elects to                                   sheet, statement of operations, cash-flow statement, and federal income tax return or
      proceed under subchapter                                if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      V of chapter 11 (whether                                1116(1)(B).
      or not the debtor is a
                                                            ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      “small business debtor”)
                                                              liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
      must check the second                                   and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
      sub-box.                                                selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                              statement, and federal income tax return or if any of these documents do not exist,
                                                              follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            ☐ A plan is being filed with this petition.

                                                            ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).
                                                            ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                              Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                            ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          ☐ Chapter 12
9. Were prior bankruptcy cases        ☒ No
   filed by or against the debtor     ☐ Yes.     District                          When                          Case number
   within the last 8 years?                                                                  MM/DD/YYYY
     If more than 2 cases, attach a              District                          When                          Case number
     separate list.                                                                          MM/DD/YYYY




     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
                        Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 3 of 22
    Debtor           Alpha Admiral Company                                                Case number (if known)
              Name



    10. Are any bankruptcy cases            ☐ No         Debtor
        pending or being filed by a         ☒ Yes.                    See Rider 1                                       Relationship     Affiliate
        business partner or an
        affiliate of the debtor?                         District     Southern District of Texas
       List all cases. If more than 1,                                                                                  When             08/19/2020
       attach a separate list.                                                                                                           MM / DD / YYYY
                                                       Case number, if known _______________________

    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No1
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal
        property that needs                          Why does the property need immediate attention? (Check all that apply.)
        immediate attention?
                                                     ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?

                                                     ☐     It needs to be physically secured or protected from the weather.

                                                     ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                            (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other
                                                            options).
                                                     ☐     Other


                                                     Where is the property?
                                                                                           Number         Street



                                                                                           City                                State       Zip Code



                                                     Is the property insured?
                                                     ☐ No

                                                     ☐ Yes.         Insurance agency

                                                                    Contact name
                                                                    Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds (on a
        consolidated basis)               ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐     1-49                         ☐      1,000-5,000                     ☒    25,001-50,000
        creditors (on a                   ☐     50-99                        ☐      5,001-10,000                    ☐    50,001-100,000
        consolidated basis)               ☐     100-199                      ☐      10,001-25,000                   ☐    More than 100,000
                                          ☐     200-999


1
       The Debtors provide offshore drilling services, including the operation of a rig fleet. The Debtors note that the term “imminent and identifiable hazard”
       is not defined in this form; however, the Debtors do not believe they own or possess any real or personal property that poses or is alleged to pose a
       threat of imminent and identifiable harm to public health or safety.

       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
                    Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 4 of 22
Debtor           Alpha Admiral Company                                             Case number (if known)
          Name




15. Estimated assets (on a          ☐     $0-$50,000                 ☐     $1,000,001-$10 million                  ☐    $500,000,001-$1 billion
    consolidated basis)             ☐     $50,001-$100,000           ☐     $10,000,001-$50 million                 ☐    $1,000,000,001-$10 billion
                                    ☐     $100,001-$500,000          ☐     $50,000,001-$100 million                ☒    $10,000,000,001-$50 billion
                                    ☐     $500,001-$1 million        ☐     $100,000,001-$500 million               ☐    More than $50 billion



16. Estimated liabilities (on       ☐     $0-$50,000                  ☐    $1,000,001-$10 million                  ☐    $500,000,001-$1 billion
    a consolidated basis)           ☐     $50,001-$100,000            ☐    $10,000,001-$50 million                 ☒    $1,000,000,001-$10 billion
                                    ☐     $100,001-$500,000           ☐    $50,000,001-$100 million                ☐    $10,000,000,001-$50 billion
                                    ☐     $500,001-$1 million         ☐    $100,000,001-$500 million               ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of      The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of      petition.
    debtor
                                      I have been authorized to file this petition on behalf of the debtor.
                                      I have examined the information in this petition and have a reasonable belief that the information is true and
                                      correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                      Executed on         08/19/2020
                                                           MM/ DD / YYYY


                                           /s/ Jonathan Baksht                                               Jonathan Baksht
                                           Signature of authorized representative of debtor               Printed name

                                           Title    Executive Vice President and
                                                    Chief Financial Officer




18. Signature of attorney                  /s/ Matthew D. Cavenaugh                                        Date         08/19/2020
                                           Signature of attorney for debtor                                            MM/DD/YYYY



                                           Matthew D. Cavenaugh

                                           Jackson Walker L.L.P.
                                           Firm name
                                           1401 McKinney Street, Suite 1900
                                           Number                 Street
                                           Houston                                                                 Texas              77010
                                           City                                                                    State                ZIP Code
                                           (713) 752-4200                                                          mcavenaugh@jw.com
                                           Contact phone                                                              Email address
                                           24062656                                           Texas
                                           Bar number                                          State




   Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
                 Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 5 of 22


 Fill in this information to identify the case:
                                                                              ,
 United States Bankruptcy Court for the:
                           Southern District of Texas
                                       (State)                                                                    ☐ Check if this is an
 Case number (if known):                                Chapter   11                                                  amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the United States
Code. The Debtors have moved for joint administration of these cases under the case number assigned to the
chapter 11 case of Valaris plc

   Valaris plc                                                         ENSCO Offshore Company
   Alpha Achiever Company                                              ENSCO Offshore International Company
   Alpha Admiral Company                                               ENSCO Offshore International Holdings Limited
   Alpha Archer Company                                                ENSCO Offshore International Inc.
   Alpha Offshore Drilling Services Company                            ENSCO Offshore U.K. Limited
   Alpha Orca Company                                                  ENSCO Overseas Limited
   Atlantic Maritime Services LLC                                      Ensco Transcontinental II LP
   Atwood Australian Waters Drilling Pty Ltd                           Ensco Transnational I Ltd.
   Atwood Deep Seas, Ltd.                                              Ensco UK Drilling Limited
   Atwood Oceanics Australia Pty. Limited                              ENSCO United Incorporated
   Atwood Oceanics LLC                                                 ENSCO Universal Limited
   Atwood Oceanics Pacific Limited                                     Ensco Vistas Limited
   Atwood Offshore Drilling Limited                                    ENSCO Worldwide GmbH
   Atwood Offshore Worldwide Limited                                   Great White Shark Limited
   Ensco (Thailand) Limited                                            Green Turtle Limited
   ENSCO Asia Pacific Pte. Limited                                     Offshore Drilling Services LLC
   ENSCO Associates Company                                            Pride Foramer S.A.S.
   ENSCO Australia Pty. Limited                                        Pride Forasol S.A.S.
   ENSCO Capital Limited                                               Pride Global II Ltd.
   ENSCO Corporate Resources LLC                                       Pride International LLC
   ENSCO Development Limited                                           Pride International Management Company LP
   Ensco do Brasil Petróleo e Gás Ltda.                                Ralph Coffman Limited
   Ensco Drilling I Ltd.                                               Ralph Coffman Luxembourg S.à r.l.
   ENSCO Drilling Mexico LLC                                           RCI International, Inc.
   Ensco Endeavors Limited                                             RD International Services Pte. Ltd.
   ENSCO Global GmbH                                                   RDC Arabia Drilling, Inc.
   ENSCO Global Investments LP                                         RDC Holdings Luxembourg S.à r.l.
   Ensco Global IV Ltd.                                                RoCal Cayman Limited
   ENSCO Global Resources Limited                                      Rowan Companies Limited
   ENSCO Holding Company                                               Rowan Companies, LLC
   Ensco Holdings I Ltd.                                               Rowan Drilling (Trinidad) Limited
   ENSCO Holland B.V.                                                  Rowan Drilling (U.K.) Limited
   ENSCO Incorporated                                                  Rowan Drilling, S. de R.L. de C.V.
   Ensco Intercontinental GmbH                                         Rowan International Rig Holdings S.à r.l.
   ENSCO International Incorporated                                    Rowan Marine Services, LLC
   Ensco International Ltd.                                            Rowan N-Class (Gibraltar) Limited
   ENSCO Investments LLC                                               Rowan No. 1 Limited
   Ensco Jersey Finance Limited                                        Rowan Norway Limited
   ENSCO Limited                                                       Rowan Offshore (Gibraltar) Limited
   Ensco Management Corp.                                              Rowan Offshore Luxembourg S.à r.l.
   ENSCO Maritime Limited                                              Rowan Rex Limited
   Ensco Mexico Services, S. de R.L. de C.V.                           Rowan Rigs S.à r.l.
   Ensco Ocean 2 Company                                               Rowan Services LLC
   ENSCO Oceanics Company LLC                                          Rowan, S. de R.L. de C.V.
   ENSCO Oceanics International Company                                Rowandrill, LLC
             Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 6 of 22



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                       )
    In re:                                             )      Chapter 11
                                                       )
    ALPHA ADMIRAL COMPANY,                             )      Case No. 20-________ (___)
                                                       )
                            Debtor.                    )
                                                       )

                                  LIST OF EQUITY SECURITY HOLDERS2

             Debtor               Equity Holders             Address of Equity Holder      Percentage of
                                                                                            Equity Held
                                                           89 Nexus Way, Camana Bay,
    Alpha Admiral             ENSCO Overseas
                                                           PO Box 33106, Grand Cayman,         100%
    Company                   Limited
                                                           Cayman Islands KY1-1205




2
       This list serves as the disclosure required to be made by the debtor pursuant to Rule 1007 of the
       Federal Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such
       equity as of the date of commencement of the chapter 11 case.
          Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 7 of 22



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 ALPHA ADMIRAL COMPANY,                               )    Case No. 20-________ (___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

     ENSCO Overseas Limited                                                      100%
Debtor _Valaris plc, et al._
                                                 Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page      8 of 22
                                                                                                     Case number (if known)_____________________________________




       Fill in this information to identify the case:
       Debtor name: Valaris plc, et al.,
       United States Bankruptcy Court for the:Southern District of Texas
       Case number (If known): ______________                                                                                                                             Check if this is an amended
                                                                                                                                                                           filing

        Official Form 204
        Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
        Insiders                                                                           12/15

       A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
       insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
       largest unsecured claims.

         Name of creditor and complete mailing address, including Name, telephone number, and email Nature of the claim (for                       Indicate if claim is Amount of unsecured claim
                                zip code*                            address of creditor contact     example, trade debts,                            contingent,                              Deduction for
                                                                                                         bank loans,                                unliquidated, or      Total claim, if   value of collateral
                                                                                                     professional services,                             disputed         partially secured       or setoff            Unsecured claim
      Deutsche Bank
      Attn: Matthew Yao                                                    Matthew Yao
      Corporate Trust Department                                           EMAIL -                                    5.750% Senior Notes Due
    1                                                                                                                                                                                                             $        1,000,500,000
      100 Plaza One                                                        PHONE - (201) 593-4732                    2044
      Jersey City, NJ 07311-3901                                           FAX -

      Deutsche Bank
      Attn: Matthew Yao                                                    Matthew Yao
      Corporate Trust Department                                           EMAIL -                                    7.750% Senior Notes Due
    2                                                                                                                                                                                                             $        1,000,000,000
      100 Plaza One                                                        PHONE - (201) 593-4732                    2026
      Jersey City, NJ 07311-3901                                           FAX -

      Deutsche Bank
      Attn: Matthew Yao                                                    Matthew Yao
      Corporate Trust Department                                           EMAIL -                                   3.000% Exchangeable Senior
    3                                                                                                                                                                                                             $          849,500,000
      100 Plaza One                                                        PHONE - (201) 593-4732                    Notes Due 2024
      Jersey City, NJ 07311-3901                                           FAX -

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    4.875% Senior Notes Due
    4                                                                                                                                                                                                             $          620,824,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2022
      Houston, TX 77056                                                    FAX - (713) 235-9213

      Citi - Global Energy
      Attn: Derrick Lenz
                                                                           Derrick Lenz
      Director - Corporate & Investment Bank
                                                                           EMAIL - derrick.lenz@citi.com
    5 811 Main Street                                                                                                Revolving Credit Facility                                                                    $          581,000,000
                                                                           PHONE - (713) 821-4832
      Suite 4000
                                                                           FAX - (281) 274-9369
      Houston, TX 77002

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    5.400% Senior Notes Due
    6                                                                                                                                                                                                             $          400,000,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2042
      Houston, TX 77056                                                    FAX - (713) 235-9213

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    5.850% Senior Notes Due
    7                                                                                                                                                                                                             $          400,000,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2044
      Houston, TX 77056                                                    FAX - (713) 235-9213

      US Bank
      Attn: Corporate Trust Services                                       Corporate Trust Services
      5555 San Felipe                                                      EMAIL -                                    7.375% Senior Notes Due
    8                                                                                                                                                                                                             $          360,813,000
      Suite 1150                                                           PHONE - (713) 235-9208                    2025
      Houston, TX 77056                                                    FAX - (713) 235-9213


      Daewoo Shipbuilding & Marine Engineering
      Attn: Sung Geun Lee
                                                                           Sung Geun Lee
      CEO & President
                                                                           EMAIL - sunggeunlee@dsme.co.kr
    9 3370, Geojedae-Ro                                                                                              Contract Claim               Contingent                                                      $          358,800,000
                                                                           PHONE - 02.2129.0114
      Geoje-Si
                                                                           FAX -
      Gyeongsangnam-Do, 656-714
      Republic Of Korea (South Korea)

       Deutsche Bank
       Attn: Matthew Yao                                                   Matthew Yao
       Corporate Trust Department                                          EMAIL -                                    5.200% Senior Notes Due
    10                                                                                                                                                                                                            $          333,742,000
       100 Plaza One                                                       PHONE - (201) 593-4732                    2025
       Jersey City, NJ 07311-3901                                          FAX -

       US Bank
       Attn: Corporate Trust Services                                      Corporate Trust Services
       5555 San Felipe                                                     EMAIL -                                    4.750% Senior Notes Due
    11                                                                                                                                                                                                            $          318,571,000
       Suite 1150                                                          PHONE - (713) 235-9208                    2024
       Houston, TX 77056                                                   FAX - (713) 235-9213

       Deutsche Bank
       Attn: Matthew Yao                                                   Matthew Yao
       Corporate Trust Department                                          EMAIL -                                    4.500% Senior Notes Due
    12                                                                                                                                                                                                            $          303,358,000
       100 Plaza One                                                       PHONE - (201) 593-4732                    2024
       Jersey City, NJ 07311-3901                                          FAX -




Official Form 204                                                            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                               page 1
Debtor _Valaris plc, et al._
                                               Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page      9 of 22
                                                                                                   Case number (if known)_____________________________________




         Name of creditor and complete mailing address, including Name, telephone number, and email Nature of the claim (for                     Indicate if claim is Amount of unsecured claim
                                zip code*                            address of creditor contact     example, trade debts,                          contingent,                              Deduction for
                                                                                                         bank loans,                              unliquidated, or      Total claim, if   value of collateral
                                                                                                     professional services,                           disputed         partially secured       or setoff            Unsecured claim
       The Bank of New York Mellon Trust Company, NA
       Attn: Sherma Thomas
                                                                         Sherma Thomas
       Client Service Manager
                                                                         EMAIL - sherma.thomas@bnymellon.com         7.875% Senior Notes Due
    13 Corporate Trust Office                                                                                                                                                                                   $          300,000,000
                                                                         PHONE -                                    2040
       101 Barclay Street, 4W
                                                                         FAX -
       New York, NY 10286

       Deutsche Bank
       Attn: Matthew Yao                                                 Matthew Yao
       Corporate Trust Department                                        EMAIL -                                     8.000% Senior Notes Due
    14                                                                                                                                                                                                          $          292,329,000
       100 Plaza One                                                     PHONE - (201) 593-4732                     2024
       Jersey City, NJ 07311-3901                                        FAX -

       The Bank of New York Mellon Trust Company, NA
       Attn: Sherma Thomas
                                                                         Sherma Thomas
       Client Service Manager
                                                                         EMAIL - sherma.thomas@bnymellon.com         6.875% Senior Notes Due
    15 Corporate Trust Office                                                                                                                                                                                   $          122,890,000
                                                                         PHONE -                                    2020
       101 Barclay Street, 4W
                                                                         FAX -
       New York, NY 10286


       Deutsche Bank
       Attn: Erika Wershoven
       Account Manager                                                   Erika Wershoven
       Global Securities Services - Issuer Services                      EMAIL - erika.wershoven@db.com
    16                                                                                                              7.200% Debentures Due 2027                                                                  $          112,122,000
       60 Wall Street                                                    PHONE - (317) 288-4244
       MSYNYC 60-2710                                                    FAX -
       New York, NY 10005


       Deutsche Bank
       Attn: Matthew Yao                                                 Matthew Yao
       Corporate Trust Department                                        EMAIL -                                     4.700% Senior Notes Due
    17                                                                                                                                                                                                          $          100,673,000
       100 Plaza One                                                     PHONE - (201) 593-4732                     2021
       Jersey City, NJ 07311-3901                                        FAX -



       Keppel Letourneau
       Attn: Debora Marcos                                               Debora Marcos
       Operations Manager                                                EMAIL - debora.marcos@keppelletourneau.com
    18                                                                                                              Trade Payable                                                                               $            1,311,492
       5177 Richmond Ave. Suite 950                                      PHONE - (832) 459-8527
       Houston, TX 77056                                                 FAX -




       Sodexo
       Attn: Denis Machuel                                               Denis Machuel
       CEO                                                               EMAIL - denis.machuel@sodexo.com
    19                                                                                                              Trade Payable                                                                               $             981,377
       255 Quai de la Bataille de Stalingrad                             PHONE - +33 1 30 85 75 00
       Issy-les-Moulineaux, 92130                                        FAX -
       France



       Storebrand Livforsikring
       Attn: Karin Greve-Isdahl                                          Karin Greve-Isdahl
       Executive Vice President, Communications and Investor Relations   EMAIL - karin.greve-isdahl@storebrand.no
    20                                                                                                              Trade Payable                                                                               $             624,119
       Professor Kohts vei 9                                             PHONE - +47 411 92 329
       Lysaker, 1366                                                     FAX -



       Artemis Energy
       Attn: Gerard Cooper
                                                                         Gerard Cooper
       Chief Financial Officer
                                                                         EMAIL - info@artemis-energy.com
    21 35 Hafzah Ave                                                                                                Trade Payable                                                                               $             572,296
                                                                         PHONE - +2349037081333
       Sumoah Gardens
                                                                         FAX -
       Vistabelle,
       Trinidad & Tobago

       Gulf Engineering Services
       Attn: Vishnu Gopeesingh
                                                                         Vishnu Gopeesingh
       Director of Operations
                                                                         EMAIL - vgopeesingh@gulfengtt.com
    22 2 1/4 MM South Trunk Highway                                                                                 Trade Payable                                                                               $             504,424
                                                                         PHONE - (868) 652-8447
       La Romain
                                                                         FAX -
       San Fernando,
       Trinidad & Tobago


       Chet Morrison Contractors Inc
       Attn: Chet Morrison                                               Chet Morrison
       Founder and CEO                                                   EMAIL - cmorrison@chetm.com
    23                                                                                                              Trade Payable                                                                               $             415,990
       9 Bayou Dularge Road                                              PHONE - (985) 868-1950
       Houma, LA 70363                                                   FAX -




       Schlumberger
       Attn: Saul R. Laureles                                            Saul R. Laureles
       Deputy General Counsel                                            EMAIL - slaureles@slb.com
    24                                                                                                              Trade Payable                                                                               $             331,751
       5599 San Felipe                                                   PHONE - (713) 513-2000
       Houston, TX 77056                                                 FAX -



       Oil States Industries, Inc
       Attn: Mike Hogan                                                  Mike Hogan
       Vice President                                                    EMAIL - mike.hogan@oilstates.com
    25                                                                                                              Trade Payable                                                                               $             330,731
       7701 S. Cooper Street                                             PHONE - (512) 556-5471
       Arlington, TX 76001                                               FAX -




Official Form 204                                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                               page 2
Debtor _Valaris plc, et al._
                                            Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page     10 of 22
                                                                                                Case number (if known)_____________________________________




         Name of creditor and complete mailing address, including Name, telephone number, and email Nature of the claim (for             Indicate if claim is Amount of unsecured claim
                                zip code*                            address of creditor contact     example, trade debts,                  contingent,                              Deduction for
                                                                                                         bank loans,                      unliquidated, or      Total claim, if   value of collateral
                                                                                                     professional services,                   disputed         partially secured       or setoff            Unsecured claim
       AFP
       Attn: Ingvild Dingstad                                     Ingvild Dingstad
       CEO                                                        EMAIL - ingvild@afpslv.no
    26                                                                                                      Trade Payable                                                                               $              280,406
       Vollsveien 2A                                              PHONE - 22 98 98 00
       Lysaker, 1366                                              FAX -
       Norway
       RPS Energy
       Attn: John Chubb
                                                                  John Chubb
       CEO - UK & Ireland
                                                                  EMAIL - john.chubb@grontmij.dk
    27 20 Western Avenue                                                                                    Trade Payable                                                                               $              266,944
                                                                  PHONE - +44 (0) 1235 863 206
       Milton Park
                                                                  FAX -
       Abingdon, OX14 4SH
       United Kingdom

       Triangle Facility Management
       Attn: Nader Fawzy
                                                                  Nader Fawzy
       Chief Financial Officer
                                                                  EMAIL - nader_fawzy@triangle.com.eg
    28 48 Thawra St.                                                                                        Trade Payable                                                                               $              259,276
                                                                  PHONE - +20 2 33360353-9
       Dokki
                                                                  FAX -
       Giza,
       Egypt

       Gulf Agency Company
       Attn: Mikael Leijonberg
       Chief Financial Officer                                    Mikael Leijonberg
       Jebel Ali Free Zone (Gate 4)                               EMAIL - mikael.leijonberg@gac.com
    29                                                                                                      Trade Payable                                                                               $              253,675
       GAC Dubai Building                                         PHONE - +971 4 881 8090
       Jebel Ali                                                  FAX - +971 4 881 8687
       Dubai,
       United Arab Emirates

       Pension Benefit Guaranty Corporation
       Attn: Patricia Kelly                                       Patricia Kelly
       Chief Financial Officer                                    EMAIL - pbgcpublicaffairs@pbgc.gov                                    Contingent, Unliquidated,
    30                                                                                                      Pension                                                                                           Undetermined
       1200 K Street, NW                                          PHONE - (202) 326-4110                                                Disputed
       Washington, DC 20005                                       FAX - (202) 229-4047

   * SERP recipients are excluded due to concerns involving PII




Official Form 204                                                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                page 3
                Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 11 of 22



    Fill in this information to identify the case and this filing:

   Debtor Name          Alpha Admiral Company

   United States Bankruptcy Court for the:                Southern District of Texas
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                     List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Jonathan Baksht
                                       08/19/2020
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Jonathan Baksht
                                                                                 Printed name
                                                                                 Executive Vice President and Chief Financial Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
         Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 12 of 22




   UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF ALPHA ADMIRAL COMPANY


                                              August 18, 2020

        The undersigned, being all of the members of the respective board of managers, board of
directors, the sole member, general partner, or managing member, as applicable (each, a “Governing
Body”), of Alpha Admiral Company (the “Company”) in such capacity, do hereby waive any applicable
requirements of notice and meeting in accordance with applicable law and pursuant to such Company’s
governing documents and do hereby approve, consent to, adopt, and ratify the following recitals and
resolutions and the actions therein authorized:

         WHEREAS, the Governing Body has considered (i) the entry into that certain restructuring
support agreement (the “Restructuring Support Agreement”) and/or any other any agreements,
certificates, instruments, powers of attorney, letters, forms of transfer, deeds, and other documents in
furtherance of a restructuring transaction or series of transactions by which Valaris plc, an English public
limited company (“Valaris”) and certain of its subsidiaries (including the Company) would restructure
their debt obligations and other liabilities, (ii) the entry into that certain backstop commitment
agreement (the “Backstop Agreement”) by which certain of the Valaris’ unsecured noteholders (the
“Commitment Parties”) have agreed to backstop a new-money debt raise in connection with the
Valaris’ restructuring, and (ii) the filing of a voluntary petition for relief under the provisions of chapter
11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. for the Company, and if applicable, local
proceedings for the Company, pursuant to applicable law and in accordance with the requirements of
the Company’s governing documents and applicable law (collectively, the “Restructuring Matters”); and

        WHEREAS, if timely agreement is not reached on the terms of the Restructuring Support
Agreement and/or the Backstop Agreement it may, nonetheless, be in the best interests of the
Company, its interest holders, its subsidiaries (if any), its creditors, and other stakeholders and parties in
interest to proceed with the Bankruptcy Petitions (as defined below) and any foreign ancillary
proceedings, as applicable.

        WHEREAS, the Governing Body has reviewed and considered certain materials presented by the
management of Valaris (“Management”) and Valaris’ financial and legal advisors (the “Advisors”),
including, but not limited to, the subsidiary briefing memoranda dated June 25, 2020, July 30, 2020, and
August 14, 2020, materials regarding the liabilities and obligations of the Company, its liquidity, strategic
alternatives available to it, and the effect of the foregoing on the Company’s business, and has had
adequate opportunity to consult such persons regarding the materials presented, obtain additional
information, and to fully consider each of the strategic alternatives available to the Company.

        WHEREAS, the Restructuring Matters are intended to implement a plan of reorganization and to
allow Valaris and its group (including the Company) to emerge with an improved financial position and a
more sustainable capital structure for the benefit of, and in order to preserve value for, the Company’s
stakeholders.

     WHEREAS, to the extent required by the Company’s governing documents and applicable law, the
members of the Governing Body confirmed that they had no interest in the subject matter of the meeting.
         Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 13 of 22




         WHEREAS, the Governing Body has determined, in the judgment of such Governing Body, that
the following resolutions, as applicable, are advisable and in the best interests of the Company, its interest
holders, its subsidiaries (if any), its creditors, and other stakeholders and parties in interest.

1.      RESTRUCTURING SUPPORT AGREEMENT AND BACKSTOP AGREEMENT

         WHEREAS, the Governing Body has determined, in the judgment of such Governing Body, that it
is in the best interest of the Company, its interest holders, its subsidiaries (if any), its creditors, and other
stakeholders and parties in interest to authorize the Company to enter into the Restructuring Support
Agreement and the Backstop Agreement by and among Valaris, certain of its subsidiaries and affiliates,
certain consenting creditors, and the Commitment Parties, as applicable substantially in the form
presented to the Governing Body on or in advance of the date hereof;

        WHEREAS, each of the Restructuring Support Agreement and the Backstop Agreement provide
that they can be terminated if a Governing Body determines, after consulting with counsel, that
proceeding with any of the restructuring transactions contemplated by the Restructuring Support
Agreement and the Backstop Agreement would be inconsistent with applicable law or such Governing
Body’s fiduciary duties;

         NOW, THEREFORE, IT IS RESOLVED, that the Restructuring Support Agreement and the Backstop
Agreement be and are hereby approved and that any partner, director, manager, or other duly appointed
officer of Valaris or the Company be, and hereby are, authorized and appointed to act as signatory and
attorney on behalf of the Company in respect of the Restructuring Matters (together with any persons to
whom such persons delegate certain responsibilities, collectively, the “Authorized Persons”) and are
hereby authorized and directed to take all actions necessary or advisable to negotiate and finalize the
Restructuring Support Agreement and the Backstop Agreement and, subject to receiving sufficient
consents from the consenting creditors, and the Commitment Parties, as applicable, and provided that
the board of directors of Valaris approves entry into the Restructuring Support Agreement or Backstop
Agreement by August 21, 2020, enter into and perform under the Restructuring Support Agreement or
Backstop Agreement, as applicable and the restructuring transactions contemplated thereunder; and

        RESOLVED, that each of the Authorized Persons are hereby authorized and appointed to act as
signatory and attorney on behalf of the Company in respect of the Restructuring Support Agreement and
Backstop Agreement and each of the Authorized Persons, acting alone or with one or more other
Authorized Persons be, and hereby are, authorized and empowered to enter on behalf of the Company
into the Restructuring Support Agreement and Backstop Agreement with such changes and in such form
as the Authorized Person or Authorized Persons executing the same shall in his or their absolute discretion
deem appropriate.

2.      VOLUNTARY PETITION FOR RELIEF UNDER APPLICABLE BANKRUPTCY LAW AND SEEKING
        NECESSARY RELIEF

         NOW, THEREFORE, IT IS RESOLVED, that, in the judgment of the Governing Body, it is desirable
and in the best interest of the Company, its interest holders, its subsidiaries (if any), its creditors, and
other stakeholders and parties in interest, that the Company file or cause to be filed voluntary petitions
for relief (the “Bankruptcy Petitions”) under the provisions of chapter 11 of title 11 of the United States
Code, 11 U.S.C. § 101 et seq. (as amended, the “Bankruptcy Code”) in a court of proper jurisdiction
(the “Bankruptcy Court”) for the Company and any of its subsidiaries, any applicable foreign ancillary
        Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 14 of 22




proceedings for the Company; and, in accordance with the requirements in the Company’s governing
documents and applicable law, hereby consents to, authorizes and approves, the filing of the Bankruptcy
Petitions and the foreign ancillary proceedings, if any; and further resolved that such consent,
authorization, and approval is subject to the substantially simultaneous or prior filing of the Bankruptcy
Petitions in the Bankruptcy Court of Valaris plc (the “Parent Filing”); provided that (i) the Parent Filing
occurs no later than August 21, 2020 and (ii) the facts and circumstances with respect to the Company
have not materially changed since the date first written above.

          RESOLVED, that ach of the Authorized Persons, be, and hereby are, authorized to execute (under
the common seal of the Company, if appropriate) and file on behalf of the Company and its subsidiaries
all petitions, schedules, lists, and other motions, papers, or documents, and to take any and all action that
they deem necessary or proper to obtain such relief, including, but not limited to, any action necessary or
proper to maintain the ordinary course operations of the Company’s or any of its subsidiary’s businesses.

3.      RETENTION OF PROFESSIONALS

         RESOLVED, that each of the Authorized Persons, be, and hereby are, authorized, empowered and
directed to employ: (i) the law firm of Kirkland & Ellis LLP as general bankruptcy counsel, (ii) the law firm
of Jackson Walker LLP as co-bankruptcy counsel, (iii) the law firm of Slaughter and May as English counsel,
(iv) Lazard Frères & Co. LLC as financial advisor, (v) Alvarez and Marsal North America, LLC as restructuring
advisor, (vi) Stretto as notice and claims agent, and (vii) any other legal counsel, accountants, financial
advisors, restructuring advisors or other professionals the Authorized Persons deem necessary,
appropriate or advisable; each to represent and assist the Company in carrying out its duties and
responsibilities and exercising its rights under the Bankruptcy Code and any applicable law (including, but
not limited to, the law firms filing any pleadings or responses); and in connection therewith, the
Authorized Persons, be, and hereby are authorized, empowered and directed, in accordance with the
terms and conditions hereof, to execute (under the common seal of the Company, if appropriate)
appropriate retention agreements, pay appropriate retainers, and to cause to be filed appropriate
applications for authority to retain such services;

        RESOLVED, that each of the Authorized Persons, be, and hereby are, authorized, empowered and
directed to execute (under the common seal of the Company, if appropriate) and file all petitions,
schedules, motions, lists, applications, pleadings, and other papers, and to perform such further actions
and execute (under the common seal of the Company, if appropriate) such further documentation that
the Authorized Persons in their absolute discretion deem necessary, appropriate or desirable in
accordance with these resolutions.

4.      DIP FINANCING AND ADEQUATE PROTECTION

        WHEREAS, reference is made to that certain DIP Term Sheet, dated on or around the date hereof
(as amended, restated, amended and restated, supplemented, extended or otherwise modified from time
to time, the “DIP Term Sheet”) relating to a debtor-in-possession credit agreement referred to therein
(together with all exhibits, schedules, and annexes thereto, as amended, amended and restated,
supplemented or otherwise modified from time to time, the “DIP Credit Agreement”) to be entered into
by and among, inter alios, Valaris plc, an English public limited company (the “Borrower”), the lenders
party thereto from time to time (the “DIP Lenders”), and the administrative agent and collateral agent for
the lenders (in such capacities, the “Agent”);
         Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 15 of 22




         WHEREAS, the obligation of the DIP Lenders to make certain extensions of credit is subject to the
Borrower and each Guarantor (collectively, the “DIP Credit Parties”) having satisfied certain conditions
described in the DIP Term Sheet, including that each of the Loan Documents and other documentation
relating to the DIP Facility shall have been executed and delivered and be in form and substance consistent
with the DIP Term Sheet and the Commitment Letter to which it is attached (collectively,
the “Commitment Letter”) and otherwise reasonably satisfactory to the Borrower and its counsel and the
Agent and its counsel;

        WHEREAS, Management and the Advisors have negotiated the terms of the Commitment Letter
regarding the DIP Credit Agreement, the key terms of which have been discussed with the Governing
Body;

          WHEREAS, as a condition to providing loans and other extensions of credit by the Lenders under
the DIP Credit Agreement to the Company, the DIP Lenders have required the Company to secure the
Obligations by granting to the Administrative Agent for the benefit of the Secured Parties a first priority
security interest in and lien upon all or substantially all of its personal property subject to certain
exceptions as more fully described in the DIP Term Sheet, and the Company considers that the granting
of such security is desirable and in the best interests of the Company, its interest holders, its subsidiaries
(if any), its creditors, and other stakeholders and parties in interest (particularly in light of the fact that it
will permit the Borrower to obtain and utilize the DIP Financing for the benefit of the Valaris group as a
whole);

         WHEREAS, the Company, as applicable, proposes to enter into (i) a Security Agreement (together
with all exhibits, schedules, and annexes thereto, as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) to be entered into by and among the
Valaris, certain of its subsidiaries (including the Company), the DIP Lenders and the Agent, and (ii) a
Guaranty Agreement (together with all exhibits, schedules, and annexes thereto, as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Guaranty”) to be entered into
by and among the Borrower, each entity identified as a “Guarantor” therein, the DIP Lenders and the
Agent;

        WHEREAS, it is desirable and in the best interests of the Company to obtain the benefits from the
incurrence of the DIP Obligations pursuant to the DIP Credit Agreement and other DIP Documents or
arising from the DIP Order, which are necessary and convenient to the conduct, promotion and
attainment of the business of the Company (the “DIP Financing”); and

        NOW, THEREFORE, IT IS RESOLVED, that, to the extent applicable to the Company, in the
judgment of the Governing Body, it is desirable and in the best interest of (i) the Company, its interest
holders, its creditors, and other stakeholders and parties in interest, to enter into the transactions
contemplated by the Commitment Letter and the DIP Term Sheet, and (ii) such DIP Credit Party to
(a) execute and deliver the Commitment Letter and the DIP Term Sheet and any other document or
agreement to which it is contemplated to become a party pursuant to the Commitment Letter, the DIP
Credit Agreement and the other DIP Documents (as defined below) and (b) authorize the Authorized
Persons to take any and all actions as any such Authorized Person may deem appropriate to effect the
transactions contemplated by the Commitment Letter, the DIP Credit Agreement and the DIP Documents.

        RESOLVED, that, to the extent applicable to the Company, the Authorized Persons be, and hereby
are, authorized, directed and empowered in the name of, and on behalf of, the Company to seek approval
        Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 16 of 22




of the transactions contemplated by the Commitment Letter, Security Agreement, Guaranty, and the DIP
Credit Agreement pursuant to a debtor-in-possession financing order in final form (a “DIP Order,” and
together with the Loan Documents, the DIP Term Sheet, the DIP Credit Agreement, and the Commitment
Letter, the “DIP Documents”), and, to the extent applicable to the Company, any Authorized Person be,
and hereby is, authorized, empowered, and directed to negotiate, execute (under the common seal of the
Company, if appropriate), and deliver any and all agreements, instruments, or documents, by or on behalf
of the Company, necessary or advisable to implement the DIP Order, including providing for adequate
protection to the DIP Lenders in accordance with section 363 of the Bankruptcy Code to secure the
obligations of the DIP Parties under the DIP Credit Agreement (collectively, the “DIP Obligations”) as
documented in the DIP Order, as well as any additional or further agreements for the extension of credit
under the DIP Credit Agreement in connection with the Company’s chapter 11 cases, which agreement(s)
may require the Company to grant adequate protection and security interests to the DIP Lenders and each
other agreement, instrument, or document to be executed and delivered in connection therewith, by or
on behalf of the Company pursuant thereto or in connection therewith, all with such changes therein and
additions thereto as any Authorized Person in his absolute discretion approves, such approval to be
conclusively evidenced by the taking of such action or by the execution and delivery thereof;

        RESOLVED, that each of the Authorized Persons be, and hereby are, authorized, directed, and
empowered in the name of, and on behalf of, the Company to execute (under the common seal of the
Company, if appropriate) and deliver any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions, and extensions of the DIP Order or to do such other things
which shall in his/her absolute discretion be necessary, desirable, proper, or advisable to give effect to
the foregoing resolutions, which determination shall be conclusively evidenced by his or their execution
thereof;

         RESOLVED, that the form, terms and provisions of the DIP Term Sheet, the Commitment Letter,
the DIP Order, the DIP Credit Agreement, and the form, terms and provisions of each of the DIP
Documents to which the Company is or will be a party (or to which it shall otherwise be subject), be, and
hereby are, in all respects approved; and further resolved, that each of the Authorized Persons, acting
alone or with one or more other Authorized Persons be, and hereby is, authorized and empowered to
negotiate, approve the terms of, execute, and deliver (including by facsimile, electronic, or comparable
method) the DIP Credit Agreement, each of the other DIP Documents to which it will be a party, and each
of the instruments and documents contemplated thereby, in the name and on behalf of the Company, on
behalf of itself or its subsidiaries, as applicable, under the Company’s corporate seal or otherwise, with
such changes therein as shall be approved by the Authorized Person executing the same, with such
execution by said Authorized Person to constitute conclusive evidence of his or her approval of the terms
thereof, including any departures therein from the form presented to the Governing Body;

         RESOLVED, that the granting of security interests by the Company in all property now or hereafter
owned by the Company as contemplated by the Security Agreement, the Guaranty, the DIP Credit
Agreement, the DIP Order, the other DIP Documents and any other agreements, documents or filings that
the Agent or any Prepetition Secured Lender determines are necessary, appropriate, or desirable pursuant
to the terms of the DIP Documents be, and hereby are, in all respects, authorized and approved; and
further resolved, that the Agent or any Prepetition Secured Lender is authorized to file or record financing
statements and other filing or recording documents or instruments with respect to the Collateral (as
defined in the DIP Term Sheet) or the Cash Collateral (as defined in the Cash Collateral Order) without the
signature of the Company in such form and in such offices as the Agent or any Prepetition Secured Lender
determines appropriate; the Agent and each Prepetition Secured Lender is authorized to use the collateral
         Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 17 of 22




description “all personal property of debtor” or “all assets of debtor” or any similar description in any such
financing statements;

         RESOLVED, that each of the Authorized Persons is authorized and empowered in the name of,
and on behalf of, the Company to file or to authorize the Agent or any Prepetition Secured Lender to file
any Uniform Commercial Code (the “UCC”) financing statements, any other equivalent filings, any
intellectual property filings and recordation and any necessary assignments for security or other
documents in the name of the Company that the Agent or any Prepetition Secured Lender deems
necessary or appropriate to perfect any lien or security interest granted under the DIP Order, or the Cash
Collateral Order including any such UCC financing statement containing a generic description of collateral,
such as “all assets,” “all property now or hereafter acquired” and other similar descriptions of like import,
and to execute and deliver, and to record or authorize the recording of, such mortgages and deeds of trust
in respect of real property of the Company and such other filings in respect of intellectual and other
property of the Company, in each case as the Agent or any Prepetition Secured Lender may reasonably
request to perfect the security interests of the Agent or any Prepetition Secured Lender under the DIP
Order or the Cash Collateral Order, as applicable;

         RESOLVED, that the Authorized Persons, acting alone or with one or more other Authorized
Persons, be, and each of them hereby is, authorized, directed, and empowered in the name and on behalf
of the Company, as a debtor and a debtor in possession, to guarantee the DIP Obligations and Adequate
Protection Obligations under the DIP Credit Agreement, the DIP Order, the Cash Collateral Order and the
other DIP Documents (as applicable) on behalf of itself or on behalf of its subsidiaries, as applicable, to
assign, transfer, pledge, and grant, or to continue to assign, transfer, pledge, and grant, to the Agent, for
the ratable benefit of the respective or applicable Prepetition Secured Lenders, a security interest in all or
substantially all the assets of the Company, as collateral security for the prompt and complete payment
and performance when due of the DIP Obligations and Adequate Protection Obligations under the DIP
Credit Agreement, the DIP Order, the Cash Collateral Order, and the other DIP Documents (as applicable)
to which the Company is a party (or otherwise subject) and to take or cause to be taken any such actions
as may be necessary, appropriate or desirable to cause the Company to create, perfect and maintain a
security interest in its property or assets constituting Collateral and/or Adequate Protection Collateral as
described or contemplated in the applicable DIP Documents;

         RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and empowered to
take all such further actions including, without limitation, to pay all fees and expenses in accordance with
the terms of the DIP Documents, to arrange for and enter into supplemental agreements, instruments,
certificates, or documents relating to the transactions contemplated by the DIP Credit Agreement, the DIP
Order, the Cash Collateral Order or any of the DIP Documents and to execute and deliver all such
supplemental agreements, instruments, certificates, or documents in the name and on behalf of the
Company under its corporate seal or otherwise, which shall in their sole judgment be necessary, proper,
or advisable in order to perform the Company’s DIP Obligations and/or Adequate Protection Obligations
under or in connection with the DIP Credit Agreement, the DIP Order, the Cash Collateral Order or any of
the DIP Documents (as applicable) and the transactions contemplated therein, and to carry out fully the
intent of the foregoing resolutions, in such form and with such terms as shall be approved by the
Authorized Person executing the same, with such execution by said Authorized Person to constitute
conclusive evidence of his or her approval of the terms thereof;

       RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and empowered to
execute and deliver any amendments, amendment and restatements, supplements, modifications,
        Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 18 of 22




renewals, replacements, consolidations, substitutions, and extensions of the DIP Credit Agreement, the
DIP Order, or any of the DIP Documents that shall, in their sole judgment, be necessary, proper, or
advisable, in such form and with such terms as shall be approved by the Authorized Person executing the
same, with such execution by said Authorized Person to constitute conclusive evidence of his or her
approval of the terms thereof;

        RESOLVED, that for all transactions authorized above, the Authorized Persons are authorized to
open an account or accounts with such third parties as they deem necessary or desirable for the purpose
of engaging in such transactions, and the other party to such transactions is authorized to act upon any
verbal or written orders and instructions from or contracts (including any account control agreements or
similar agreements) executed by the Authorized Persons in connection with such accounts and
transactions;

         RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and empowered to
take all actions or to not take any action in the name of the Company with respect to the transactions
contemplated by these resolutions as the sole shareholder, partner, general partner, sole member,
member, managing member, sole manager, manager, or director of each applicable subsidiary of the
Company, if any, whether existing now or in the future, in each case, as such Authorized Person shall deem
necessary or desirable, including, without limitation, the authorization of resolutions and agreements
necessary to authorize the execution, delivery, and performance pursuant to the DIP Documents
(including, without limitation, certificates, affidavits, financing statements, notices, reaffirmations, and
amendments and restatements thereof or relating thereto) as may be necessary, appropriate, or
convenient to effectuate the purposes of the transactions contemplated herein; the performance of any
such further act or thing and the execution of any such document or instrument by any of the Authorized
Persons pursuant to these resolutions shall be conclusive evidence that the same have been authorized
and approved by the Company in every respect;

        RESOLVED, that all acts and actions taken by the Authorized Persons prior to the date hereof with
respect to the transactions contemplated by the DIP Credit Agreement, the DIP Order, or any of the DIP
Documents be, and hereby are, in all respects confirmed, approved, and ratified;

         RESOLVED, that the signature of any Authorized Person shall be conclusive evidence of the
authority of such Authorized Person to execute and deliver the documents to which the Company is a
party; the authority granted herein shall apply with equal force and effect to any successors-in-office of
the Authorized Person herein identified; and

        RESOLVED, that all capitalized terms used in the resolutions in this section entitled “DIP Financing
and Adequate Protection” and not otherwise defined herein shall have the meanings ascribed to such
terms in this written consent, the Commitment Letter, the DIP Term Sheet, the DIP Credit Agreement, or
the DIP Order, as applicable.

5.      FURTHER ACTIONS AND PRIOR ACTIONS

        RESOLVED, that the Company is hereby authorized to authorize (the Company hereby authorizes)
any direct or indirect subsidiary of the Company or any entity of which the Company or any subsidiary of
such Company is the sole member, general partner, managing member, or equivalent manager, as
applicable, to take each of the actions described in these resolutions or any of the actions authorized in
these resolutions, and none of the resolutions contained herein, or action taken in furtherance hereto,
         Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 19 of 22




shall have or cause an adverse effect on any such subsidiary or the Company’s interest therein (including
without limitation, any automatic dissolution, divestiture, dissociation, or like event under applicable law);

        RESOLVED, that, in addition to the specific authorizations heretofore conferred upon the
Authorized Persons, the Authorized Persons, either individually or as otherwise required by the
Company’s governing documents and applicable law, be, and each of them hereby is, authorized to
execute (under hand or under the common seal of the Company if appropriate), acknowledge, deliver,
and file any and all agreements, certificates, instruments, powers of attorney, letters, forms, transfer,
deeds and other documents on behalf of the Company relating to the Restructuring Matters;

        RESOLVED, that each of the Authorized Persons (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of the Company, to take or cause to
be taken any all such other and further action, and to execute (under the common seal of the Company,
if appropriate), acknowledge, deliver, and file any and all such agreements, certificates, instruments, and
other documents and to pay all expenses, including but not limited to filing fees, in each case as in such
Authorized Person’s or Authorized Persons’ absolute discretion, shall be necessary, appropriate, or
desirable in order to fully carry out the intent and accomplish the purposes of the resolution adopted
herein;

         RESOLVED, that the Governing Body has received sufficient notice of the actions and transactions
relating to the matters contemplated by the foregoing resolutions, as may be required by the governing
documents of the Company, or hereby waives any right to have received such notice;

        RESOLVED, that all acts, actions, and transactions relating to the matters contemplated by the
foregoing Resolutions done in the name of and on behalf of the Company, which acts would have been
approved by the foregoing Resolutions except that such acts were taken before the adoption of these
Resolutions, are hereby in all respects approved, confirmed and ratified as the true acts and deeds of the
Company with the same force and effect as if each such act, transaction, agreement, or certificate had
been specifically authorized in advance by resolution of the Governing Body; and

         RESOLVED, that any Authorized Person be, and each of them hereby is, authorized to do all such
other acts, deeds and other things as the Company itself may lawfully do, in accordance with its governing
documents and applicable law, howsoever arising in connection with the matters above, or in furtherance
of the intentions expressed in the foregoing resolutions, including, but not limited to, the negotiation,
finalization, execution (under hand or common seal, whether or not expressed to be a deed, as may be
necessary or appropriate) and delivery of any other agreements, certificates, instruments, powers of
attorney, letters, forms, transfer, deeds and other documents whatsoever as the individual acting may in
his/her absolute and unfettered discretion approve, deem or determine necessary, appropriate or
advisable, such approval, deeming or determination to be conclusively evidenced by said individual taking
such action or the execution thereof.


                                          [Signature pages follow]
DocuSign Envelope ID: B84A1FEE-3389-4BDE-97EC-A3847841C459
                     Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 20 of 22



                   In WITNESS WHEREOF, the undersigned have executed this written consent as of the date first
            above written.


                                                             _____________________________________________
                                                              Nicolas Jaciuk
DocuSign Envelope ID: A7DE17CB-901C-48C9-9006-6F10605BAE06
                     Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 21 of 22



                   In WITNESS WHEREOF, the undersigned have executed this written consent as of the date first
            above written.


                                                             _____________________________________________
                                                              Ravishanker Amsadi
DocuSign Envelope ID: 86F057D2-7F7E-4FA8-A637-43924D1A9053
                      Case 20-34124 Document 1 Filed in TXSB on 08/19/20 Page 22 of 22



                    In WITNESS WHEREOF, the undersigned have executed this written consent as of the date first
             above written.


                                                             _____________________________________________
                                                              Derek A. Sangster
